NO.
12-06-00040-CV
 
IN THE COURT OF APPEALS
 
TWELFTH COURT OF APPEALS DISTRICT
 
TYLER, TEXAS
 
 
§           
 
IN RE: CHRISTOPHER
ALLAN, M.D.     §          ORIGINAL PROCEEDING
 
§          
 


















 
 

MEMORANDUM OPINION
            On April 27,
2006, this Court delivered an opinion conditionally granting the petition for
writ of mandamus filed by Christopher Allan, M.D. as relator.  That opinion ordered Respondent, the
Honorable Kerry L. Russell, Judge of the 7th Judicial District Court of Smith
County, to vacate his Order denying Dr. Allan’s petition for Rule 202
depositions.  On May 10, 2006, Judge
Russell signed an Order complying with this Court’s order and opinion of
April 27, 2006.
            All issues
attendant to this original proceeding having been disposed of, this mandamus
proceeding has now been rendered moot; therefore, the writ need not issue.  Accordingly, this original proceeding is dismissed.
 
                                                                                                     JAMES T. WORTHEN    
                                                                                                                 Chief Justice
 
Opinion delivered May 17,
2006.
Panel consisted of Worthen, C.J. and Griffith, J.
DeVasto, J., not participating.
 
 
 
 
 
 
(PUBLISH)